Title: To Benjamin Franklin from a Committee of the Library Company of Philadelphia, 25 January 1771
From: Library Company of Philadelphia
To: Franklin, Benjamin

Sir
Philadelphia Jany. 25. 1771
We are appointed by the Directors of the Library Company of Philadelphia, to inform you that your Favour of the 7th July 1769 was received and laid before them by Mr. Charles Thomson, but the Confusion, which necessarily arose from the Union of the several Libraries, gave them so much Employ as to put it out of their Power to answer your Letter, so soon as the great Respect they bear to any Thing coming from you, induced them to wish. They concur with you in Opinion of the Propriety of having in some of our Public Libraries all the Transactions of every Philosophical Society in Europe, but before they would venture to send for so expensive a Collection they apprehend it proper to take the Sentiments of the Company upon the Occasion and in order thereto they would be much obliged to you to favour them with The Price of each Set and also of the French Encyclopedia. We have taken the Liberty to send you a Catalogue of Books and to request you would be kind enough to procure them for us and furnish us with your Account, we have not remitted any further Sum, but whenever we are acquainted with the Ballance, it will be sent by the earliest Opportunity. If there are any late publications not mentioned in our List, which you think proper for our Library, we shall be glad you would send them. The Directors are very thankful for the Trouble you have taken in their Service, but are fearful your many other Engagements, will render their further Applications inconvenient, if that should in the least be the Case, they beg you would recommend some Person who will supply the Company in future with Books on the most advantageous Terms. We are with much Respect your obedient humble Servants
Ml. HillegasNicholas WalnR. Strettell Jones
 Addressed: To / Doct: Benjamin Franklin / London per